Citation Nr: 1110497	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-48 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to September 1994.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).


FINDING OF FACT

The Veteran's headaches are manifested by constant persistent headaches occurring up to five times weekly, accompanied by severe pain and phonophobia, which have been shown to be prostrating in nature.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no more, for headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Service connection for the Veteran's headaches was granted by a November 2008 rating decision and a 30 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective from June 11, 2008.  In October 2009, the Veteran filed a timely notice of disagreement as to the initial evaluation assigned for his service-connected headaches and perfected his appeal in December 2009.

The Veteran's service-connected headaches are evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

A May 2008 private treatment report stated that the Veteran complained of neck pain and headaches and that he was started on pain medications.

In a September 2008 letter, a private nurse practioner, C.G., stated that the Veteran had persistent headaches as a result of his chronic neck pain.  C.G. further stated that the neck pain and headaches were ongoing problems and not expected to resolve.

In November 2008, the Veteran underwent a VA neurological examination.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran related that he did not have headaches until after his cervical spine surgery a few years previously.  He reported headaches occurring two to three times per week.  He stated that the headaches started from the back of his neck and spread to the whole head with pain in the temples and eyes.  He stated that if he did not take pain medication, the headaches got much worse.  He described that the headaches were steady but did not throb.  Noise aggravated the headaches but light did not.  The Veteran reported that nausea was not a significant part of his headaches; nevertheless, he liked to lie down in a dark room and rest.  He stated that if not treated, the headache could last up to approximately 48 hours; however, if not treated early, it did not go away.  He reported that the headaches were triggered by twisting his neck to one or the other side, doing a lot of computer work, sleeping on the side, or vibration, such as riding in a car.  With each of these activities, there was an associated neck pain that began prior to the onset of the headache.  

The Veteran reported that he had missed 4 days of work in the past 60 days and 45 to 50 days in the past year because of headaches.  He could no longer work efficiently out in the yard, go fishing, play ball with his children, or carry his grandchildren.  Each of these activities caused neck pain and then triggered a headache.  The examiner noted that the current treatment included taking Oxycotin every morning regardless of whether the Veteran had headache or not and Percocet for breakthrough pain.  The Veteran stated that if he missed a dose of Oxycotin, the headache surely came on.  Following a physical examination of the Veteran, the examiner found that the Veteran's headaches were frequent and disabling and the Veteran had missed work four times in the previous two months and 45 to 60 days in the previous year.  The examiner noted that the Veteran's headache did not appear to be common migraine headaches in that there was no significant nausea or photophobia associated with them.  It was also noted that the headaches did not throb, were not unilateral, and were clearly triggered by things that triggered his neck pain.  The examiner stated that the Veteran's headaches did not adequately respond to normal migraine treatments although there was a transient response noted in the Veteran's chart to Topamax.

A January 2009 private treatment report shows the Veteran's report of, and assessments of, chronic persistent headache and neck pain.

An October 2009 private treatment report noted the Veteran's complaint of recurrent headaches 3 to 4 times weekly.  The Veteran stated that the headaches were more debilitating requiring him often to leave work.  The assessment was recurrent chronic headaches.

In an October 2009 letter, a private nurse practitioner, C.G., stated that the Veteran had increased headaches, sometimes up to five times a week, with increasing severity, since shortly after his cervical discectomy in April 2005.  C.G. noted that the Veteran had difficulty performing his office work and maintaining concentration and focus while in pain and that the pain required him to take large amounts of prescription pain medication to be able to function.  C.G. further stated that the Veteran's headaches reduced his ability to enjoy normal activities and were becoming disabling.

In October 2009, the Veteran submitted leave records, indicating hours of sick leave taken at work during the period of January 2008 to October 2009.  He also submitted a written statement from J.B. who had been the Veteran's supervisor at work for the previous two and a half years.  J.B. stated that he approved frequent sick leave requests from the Veteran for severe headaches and that increasingly the Veteran left work early because of the pain.  J.B. further stated that the Veteran was out sick because of his headaches a significant amount of time, which had a negative impact on his ability to perform his duties at work.

In a January 2010 letter, a private physician, Dr. L.M., stated that for his constant neck pain with headaches, the Veteran currently underwent treatments by pain clinic receiving numerous injections and physical therapy pursuant to medical recommendation; however, all attempts to alleviate or even improve the severe pain had failed.  Dr. M. noted 

[The Veteran] required increasing amount of narcotics to be able to function.  The constant pain has led to insomnia, anxiety, and depression.  The state of [the Veteran's] mental and physical health continues to decline directly related to his severe pain.  He no longer finds pleasure in life, and his ability to continue working is in jeopardy.  [The Veteran] is truly disabled by his sever[e] pain.

In March 2010, the Veteran was afforded another VA neurological examination.  After a review of the claims file, the VA examiner noted that the Veteran's current headache was not a migraine headache.  The Veteran reported a constant headache because of his neck condition and that the pain was approximately 4 on a scale of 1 to 10.  The Veteran denied flare-ups as the headache was present all day and every day.  He reported that the headache disturbed his sleep.  He stated that he continued to perform his duties at work in spite of the headache.  On physical examination, the Veteran was alert, cooperative, and fully oriented.  His cranial nerves I - XII were intact.  Muscle mass, tone, and power were adequate and symmetrical in all four extremities.  On testing of sensations with the monofilament and pinprick, no sensory deficits were shown in his upper or lower extremities.  Tendon jerks were present and symmetrical.  The diagnosis was chronic continuous headache as secondary to the neck problem per the Veteran's primary care physician.

A June 2010 VA treatment report noted that the Veteran's complaint of neck pain and headaches, which remained unchanged from the discetomy and plated in the spine.  The Veteran reported aching and tingling on the right that wrapped around his head.  He denied any vision aches, weakness, fever, nausea, numbness, or tingling.  He reported the pain was chronic daily, with weekly exacerbation.

After reviewing the totality of the evidence, the Board finds that the Veteran's testimony as to the frequency of his headaches is credible, and demonstrates that they are very frequent and completely prostrating.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The evidence of record reflects that the Veteran's headaches occur up to five times a week, lasting up to two days.  The Veteran has reported that headaches were accompanied by severe pain and phonophobia.  He also reported that these headaches incapacitate him to the point that he cannot work or function, and he would have to call in sick or leave work.  He would have to lie in a dark room with no light, sound, or motion, and the headaches kept him from sleeping.  The evidence shows that the Veteran experiences significant pain and difficulties due to the headache episodes and the headaches occur far more frequently than once a month.  Furthermore, the medical evidence indicates that the Veteran's current headaches are representative of severe headaches which would reasonably be expected to be described as prostrating.  To that effect, the November 2008 VA examiner, as well as the October 2009 private nurse practitioner stated that the Veteran's headaches were "disabling" in nature.  The Board views such a situation as effectively constituting frequent completely prostrating attacks.

In addition, although the Veteran has been able to maintain employment, he contends his work has been adversely affected and he missed work frequently because of his headaches.  During the November 2008 VA examination, the Veteran indicated that he had missed 45 to 50 days in the previous year due to headaches.  To that effect, he presented leave records indicating hours of leave taken at work during the past 21 month period and his supervisor's statement that the Veteran's increasing sick leave requests had negative impact on his ability to perform his duties at work.  Further, Dr. L.M. stated that the Veteran could no longer find pleasure in life and his ability to continue working is in jeopardy.  
Thus, while the Veteran's headaches may not result in severe economic inadaptability, this fact, in addition to the frequency, intensity, and duration of the Veteran's headaches more closely approximates the criteria for a 50 percent disability rating.  See 38 C.F.R. § 4.7 (2010) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating).  A 50 percent disability rating is the maximum evaluation available for headaches under Diagnostic Code 8100.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's headache disorder is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, the criteria for which are found to specifically contemplate the level of disability and symptomatology.  The Veteran's headaches are manifested by constant persistent headaches occurring up to five times weekly, accompanied by severe pain and phonophobia, which have been shown to be prostrating in nature.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned herein for his service-connected headache disorder.  The maximum evaluation assigned specifically indicated that headaches must be "productive of severe economic inadaptability."  Thus, interference with employment is contemplated by the schedular criteria, and the remaining evidence of record does not show such an "exceptional and unusual disability picture" that goes beyond the limits of same.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected headaches, the evidence shows no distinct periods of time since the initial grant of service connection, during which the Veteran's service-connected headache disorder varied to such an extent that a rating greater than or less than 50 percent would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 50 percent for service-connected headaches, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation of 50 percent, but no greater, for headaches is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


